BOBBITT, Chief Justice.
In State v. Roseboro, 279 N.C. 391, 183 S.E. 2d 108, filed September 7, 1971, for the reasons there stated by Justice Branch, this Court remanded the cause to the Superior Court *717of Cleveland County for the pronouncement of judgment imposing a sentence of life imprisonment. On October 18, 1971, in open court, after due notice and in the presence of defendant and his counsel, Judge Jackson pronounced judgment that defendant be imprisoned for life in the State’s prison. Defendant excepted and gave notice of appeal. The questions he attempts to raise by his assignments of error on the present appeal heretofore have been decided adversely to defendant in this cause.
Judge Jackson’s judgment, having been entered in strict compliance with our order of September 7, 1971, is affirmed.
Affirmed.